acknowledged significant advice may be disseminated cc el gl icplucinski wta-n-103611-97 acknowledged sca acting national director submission processing t s chief branch general litigation cc el gl br2 significant service_center advice remittances received with form_940 this responds to your request for advice dated date regarding the legality of overstamping remittances received with form_940 employer’s annual federal unemployment tax_return made payable to a state_agency disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated this document may contain confidential information subject_to the attorney- client and deliberative_process privilege therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representative issue whether remittances received with form_940 employer’s annual federal unemployment tax_return but payable to a state_agency may be overstamped with the words internal_revenue_service and processed as payment for taxes due on form_940 conclusion we conclude that remittances made payable to a state_agency should not be overstamped with the words internal_revenue_service and processed as payment for taxes due as wta-n-103611-97 - -2 reported on the form_940 wta-n-103611-97 - -3 facts form_940 employer’s annual federal unemployment tax_return provides that a check or money order for the balance due reported on form_940 should be made payable to the internal_revenue_service a number of remittances received in the service centers with the form_940 however are made payable to a state_agency such as a state treasurer state department of revenue or state unemployment agency rather than to the internal_revenue_service these remittances are generally written for the correct amount nonetheless the service centers are returning these checks and or money orders to the taxpayer because state agencies are not considered an acceptable payee under the current internal_revenue_manual procedures discussion internal_revenue_manual irm governs the perfection of remittances received by service centers irm lists the types of remittances which are subject_to these procedures these remittances include personal checks money orders cashier checks business checks certified checks voucher checks and draft type checks according to paragraph of irm if a payee on a remittance is the irs only cash or if the payee line is left blank the payee line must be overstamped with the words internal_revenue_service before the remittance can be processed irm see also irm d paragraph governs perfection of remittances not payable to the irs this paragraph provides in relevant part if remittance is not endorsed to the internal_revenue_service or one of the acceptable payees listed in exhibit return remittance to the taxpayer irm a see also irm d because a state_agency is not one of the acceptable payees the service centers are currently unable to process remittances received with form_940 but payable to a state_agency unless the check and or money order received with form_940 is endorsed to the internal_revenue_service in our previous memorandum dated date addressing the service’s overstamping procedure we concluded that if the payee of the taxpayer’s check is not the service the social_security administration ssa fica or another governmental agency and the payee has not wta-n-103611-97 - -4 endorsed the check we believe that the check should be returned to the taxpayer as an unacceptable payment see irm d we believe this is still the correct approach revised article of the uniform commercial code u c c governs negotiable instruments 1there are two categories of negotiable instruments drafts and notes the term draft includes a check cashier's check teller's check and certain types of money orders see u c c f the revised uniform commercial code defines a check as an order to pay a fixed amount of money drawn on a bank and payable on demand u c c it must be payable either to bearer or to order of a specific person or entity if a check is payable to bearer it can be negotiated by delivery alone if it is made payable to order of a specific person or entity however it cannot be negotiated without the indorsement of the person or entity identified on the payee line u c c b the identity of a person or entity to whom the check is payable is determined by the intent of the issuer of the check u c c thus a check is payable to the person or entity intended by the signer of the check even if that person or entity is identified by a name that is not that of the intended person or entity see hartford accident indem co v american express co n y s 2d accord gino's of capri v chemical bank n y s 2d for example a taxpayer intends to pay a person known to the taxpayer as john smith in fact article formerly commercial paper now negotiable instruments was revised in and approved by the national conference of commissioners on uniform state laws and the american law institute in since then states have adopted the revised article all references to the u c c are to the revised article unless otherwise indicated a check written for cash for example is payable to bearer u c c a both cases were decided under the pre-1990 version of article that version did not contain the explicit language of the current section wta-n-103611-97 - -5 that person’s name is john jones or some other entirely different name if the check identifies the payee as john smith it is nevertheless payable to john jones because john jones is the person intended by the taxpayer see notes to u c c while majority of remittances received with a processable form_940 are intended for the internal_revenue_service even though some are made payable to a state_agency we believe that the service should not overstamp these remittances with the words internal_revenue_service but should return the remittance to the taxpayer the reasons for this conclusion are as follows first not all states have adopted the revised article and those that have adopted it may have slightly changed the language of the provision in order to implement an overstamping procedures that would not subject the service to undue hazards_of_litigation over small amount of tax due a review of each state law would be necessary to produce a list of states where checks could be overstamped service_center employees who were processing these checks would then be required to determine which state law would govern and consult the list to ascertain whether a particular check could be overstamped this procedure would likely be more cumbersome and costly than returning the check to the taxpayer to be correctly addressed in addition the provision of the u c c that would support overstamping is relatively new and there is no case law interpreting the types of facts that would be sufficient to establish that the intent of the payor taxpayer was to make the check payable to the service as a result banks may be unwilling to honor checks and money orders that have altered payees because they are concerned about their liability if a customer taxpayer challenges the bank's decision to pay the check to the service if that were to happen the service would still have to return the check to the taxpayer to be properly addressed based on the above it is our position that remittances received with form_940 employer's annual federal unemployment tax_return payable to a state_agency may not while we agree with your assessment that majority of the remittances received with form_940 are intended as payment of unemployment tax due as reported on form_940 we suspect that some of these remittances are in fact intended as payment of state tax obligations wta-n-103611-97 - -6 be overstamped and processed as payment for taxes due on form_940 but must be returned to the taxpayer in accordance with irm a this matter has been assigned to inga c plucinski who may be reached at if you have any comments or questions regarding this matter kathryn a zuba cc executive office for service_center operations
